DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.131(c). A registered attorney or agent of record may sign a terminal disclaimer.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1,2,4,5,6,7,8,9,10,11,12,13,14,15,17,18 , 19  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Wang et al. (US Patent No.: US 11,049,898 B1).
Regarding claim 1, although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claim is an obvious variant of claim 1 of Wang et al.  That is, claim 1 is unpatentable over claim 1 of Wang et al.
  Claim 2 of the instant application is identical to claim 2 of Wang et al. 
  Claim 4 of the instant application is identical to claim 3 of Wang et al. 
  Claim 5 of the instant application is identical to claim 4 of Wang et al. 
  Claim 6 of the instant application is identical to claim 5 of Wang et al. 
  Claim 7 of the instant application is identical to claim 6 of Wang et al. 
  Claim 8  of the instant application is identical to claim 7 of Wang et al. 
  Claim 9 of the instant application is identical to claim 8 of Wang et al. 
   Claim 10 of the instant application is identical to claim 9 of Wang et al. 
Claim 11 of the instant application is identical to claim 10 of Wang et al. 
Claim 12 of the instant application is identical to claim 11 of Wang et al. 
Claim 13 of the instant application is identical to claim 12 of Wang et al. 
Claim 14 of the instant application is identical to claim 13 of Wang et al. 
Claim 15 of the instant application is identical to claim 14 of Wang et al. 
Claim 17 of the instant application is identical to claim 15 of Wang et al. 
Claim 18 of the instant application is identical to claim 16 of Wang et al. 
Regarding claim 19, although the conflicting claims are not identical, they are not patentably distinct from each other because the instant application claim is an obvious variant of claim 17 of Wang et al.  That is, claim 19 is unpatentable over claim 17 of Wang et al.
Claims 3, 20  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Wang et al. (US Patent No.: US 11,049,898 B1), in view of Tam et al. (S Pub. No.: US 2013/0128106 A1).
	Regarding claim 3, Wang does not discloses the method of claim 2, further comprising removing the removable layer from a divided PCB unit.
Tam discloses further comprising removing the removable layer from a divided PCB unit ( Para 35; Figs. 2, 12; separating the flexible printed circuit 204 from the flexible tape substrate 200 along separation feature 326 surrounding each flexible printed circuit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to  separate the different PCB units as disclosed in Tam for Wang in order to individually package the unit and form camera device. 
Regarding claim 20, Wang does not disclose the image-sensing device of claim 19, further comprising at least a transparent layer disposed between the lens and the photosensitive member .
Tam discloses the image-sensing device of claim 19, further comprising at least a transparent layer disposed between the lens and the photosensitive member (Figs 10, 11;  Para 33; infrared (IR) filer 304 made of glass; align IR filter 304 over the image sensor 284 and Fig 11 shows the lens module is located above IR filter 304 ) , wherein the one or more opening is separated from the outside by the photosensitive member and the transparent layer (Para 27-28,  33; wherein the image sensor is inserted into the second frame member opening 296  of the central opening 220; IR filter 304 is inserted into the first frame member opening 274 over the central opening 220; therefore central opening 220 is separated from both sides by the image sensor and infrared (IR) filter 304 )  .
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a transparent  layer between lens and photosensitive member in order to obtain light and capture images.

Claim 16 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Wang et al.  (US Patent No.: US 11,049,898 B1), in view of Tam et al. (S Pub. No.: US 2013/0128106 A1), and in view of Aoki et al. (US Pub. No.: US 2007/0183773 A1).
          
           Regarding claim 16, Tam et al. discloses the removable layer is an adhesive ( Fig. 5; the first frame member 264 is secured to the first surface of the body portion 208 of printed circuit 204 by adhesives; therefore, when the printed circuit 204 is removed, the adhesive bonded the frame member 264 and the printed circuit 204 is also removed from substrate 200) . 
	However, Wang and Tam does not disclose the removable layer is an adhesive.
	Aoki et al. discloses a heat resistant adhesive (Para 91; a heat-resistant adhesive such as an epoxy or an acrylic adhesive is preferably used). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize heat resistant adhesive as disclosed in Aoki to bond the first frame member to the printed circuit 204 as disclosed in  Wang and Tam in order to provide strong bonding and increase system stability under high heat. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


3. Claims 1,2,3,4,6,8,9,10,11,12,14 ,15,17,18, 19,20 rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tam et al. (S Pub. No.: US 2013/0128106 A1).
Regarding claim 1, Tam et al. discloses a method for manufacturing semiconductor modules for image sensing devices (Para 23; Fig. 2; fabricating a camera module), comprising:
applying a removable layer on a first surface (Para 35; Figs. 3A, 3B; 12; separating the flexible printed circuit 204 from the flexible tape substrate 200 along separation features 326 surrounding each flexible printed circuit on the top surface of substrate 200  , wherein flexible printed circuit 204 includes first frame member 264 that receives housing 308) of a printed circuit board (PCB)  (Para 24; a length of flexible tape substrate 200 including a plurality of flexible printed circuit tape portions or flexible printed circuits 204 formed therein or thereon) 
comprising a plurality of PCB units (Para 24; a plurality of flexible printed circuit tape portions or flexible printed circuits 204 includes the separation features 326 of the substrate 200 ), 
wherein each PCB unit comprises at least a semiconductor component on a second surface of the PCB  (Para 25; Each of the first and second surfaces 212, 216 of the body portion 208  of the flexible printed circuit 204 may include a number of conductive pads or contacts 244, 248 that are appropriately electrically interconnected to a plurality of conductive pads or contacts 252 disposed on the first surface 224 of the wing members 222 by way of a number of conductive traces.) and one or more opening across the first surface and the second surface of the PCB (Fig. 3B; Para 225; opening 220  extending through the body portion 208  of flexible printed circuit 204) ;
mounting at least a photosensitive member to the second surface of each of the PCB units (Para 27-28; Figs. 6, 7; image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 of flexible printed circuit 204 ) wherein a first surface of the photosensitive member  ( Fig. 4, 10, 11; Para 27; include attaching 116 a second frame member 280 and an image sensor 284 (e.g., CMOS die, chip or wafer) to the second surface 216 of the body portion 208.  The image sensor side that facing the first surface 212 of the body portion that receives lens holder/module is a first surface of the photosensitive member ) and the removable layer separate the one or more opening from an ambient environment ( Para 32-34; Figs. 8-15; wherein the image sensor is inserted into the second frame member opening 296  of the opening 220 and  the housing 308 is mounted over the first frame member 264 to the first surface 212; therefore the opening is separated from the outside by the image sensor and the first frame member included in the printed circuit 204 that receives housing 308) , and the first surface of the photosensitive member is positioned to receive light through the opening (Figs. 6, 7, 11;  Para 28-34; the image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 (e.g., using a flip chip process); wherein the image sensor receives light through lens and the opening 296 as shown in Fig. 11. The internal cavity 324 of the housing 308 may be automatically aligned with the central opening 220, IR filter 304 and image sensor 284 along an axis 344 (e.g., lens axis of a lens element.); and
encapsulating the photosensitive member and at least one semiconductor component with an encapsulation layer on each PCB unit , wherein the encapsulating layer is in direct contact with a second surface of the photosensitive member and seals the second surface   of the photosensitive member and the at least one semiconductor component from the ambient environment, and the second surface of the photosensitive member is opposite to the first surface of the photosensitive member (Para 27-29; Fig. 6,7; second frame member 280 encapsulates image sensor and conductive contacts 248 (wherein the second frame 280 encapsulate a second surface of  image sensor which is in contact of the frame 280 and located  on the second surface 216 of the body portion  208 which is also opposite to the surface connecting to lens holder and obtains light) . The image sensor 284 may be inserted into the second frame member opening 296.). 
Regarding claim 2, Tam discloses the method of claim 1, further comprising dividing the PCB into individual PCB units (Figs. 3a, 3b,12;  Para 24; flexible tape substrate 200 including a plurality of flexible printed circuit tape portions or flexible printed circuits 204 formed therein or thereon (see FIG. 3a).) .
Regarding claim 3, Tam discloses the method of claim 2, further comprising removing the removable layer from a divided PCB unit ( Para 35; Figs. 2, 12; separating the flexible printed circuit 204 from the flexible tape substrate 200 along separation feature 326 surrounding each flexible printed circuit).
Regarding claim 4, Tam discloses the method of claim 2, further comprising assembling the unit into a lens assembly (Fig.10, 11; Para 32-38; a lens barrel 336 having at least one lens element 340 (and a transparent cover 348 disposed within an aperture 352 of the lens barrel 336) into the internal cavity 324 of the housing 308 to form a camera module 312/312).
Regarding claim 6, Tam discloses the method of claim 1, wherein the removable layer is 
         Regarding claim 8, Tam discloses the method of claim 1, wherein the removable layer comprises glass (Para 33; Fig. 10;  infrared filter 304  of flexible printed circuit 204 made of glass is inserted into the first frame member opening over the central opening 220 and appropriately securing the IR filter 304 to the first surface 212 of the body portion 208),  second frame member 280) (Please note that due to alternative wording “or”, the strike through limitation is not being considered) .
Regarding claim 9, Tam discloses the method of claim 1, wherein the removable layer is applied on the PCB by pressure, heat, chemical vapor deposition, clipping, plating, or spraying (Para 26; the first frame member 264 may generally include a first surface 268, an opposing second surface 272 (see completed camera module 312 in FIG. 14) adapted to be secured to the first surface 212 of the body portion 208 in any appropriate manner (e.g., adhesives)).
Regarding claim 10, Tam discloses the method of claim 1, wherein the removable layer is removed from the PCB unit by peeling, 
Regarding claim 11, Tam discloses the method of claim 1, wherein the encapsulation layer comprises a polymer (Para 27; the second frame member 280 may be made of any appropriate polymer).
Regarding claim 12, Tam discloses the method of claim 11, wherein the polymer comprises a molding compound (Para 27; the second frame member 280 may be made of any appropriate polymer and manufactured via a transfer molding process.).
Regarding claim 14, Tam discloses the method of claim 1, wherein the encapsulation layer is formed by a mix reaction, heating, cooling
        Regarding claim 15, Tam discloses a semiconductor module (Para 23-25; a camera module), comprising:
at least a printed circuit board (PCB) ( Para 24; flexible tape substrate 200) which comprises at least a semiconductor component ( Para 24-25; flexible tape substrate 200 including a plurality of flexible printed circuit tape portions or flexible printed circuits 204 formed therein or thereon . Each of the first and second surfaces 212, 216 of the body portion 208 of the flexible printed circuit 204 may include a number of conductive pads or contacts 244, 248 that are appropriately electrically interconnected to a plurality of conductive pads or contacts)  and one or more opening ( Para 23-24; flexible tape substrate 200 including a plurality of flexible printed circuit tape portions or flexible printed circuits 204 formed therein or thereon; The flexible printed circuit 204 broadly includes a body portion 208 having a first surface 212 and an opposing second surface 216 (see FIG. 6), a central opening 220 extending through the body portion 208 between the first and second surfaces 212, 216) ;
at least a removable layer on a first surface of the PCB ( Para 35; separating the flexible printed circuit 204 from the flexible tape substrate 200 along separation features 326 surrounding each flexible printed circuit  , wherein flexible printed circuit 204 includes first frame member 264 receives housing 308);
at least a photosensitive member positioned on a second surface of the PCB , wherein a first surface of the photosensitive member (Fig. 4, 10, 11; Para 27; include attaching 116 a second frame member 280 and an image sensor 284 (e.g., CMOS die, chip or wafer) to the second surface 216 of the body portion 208.  The image sensor side that facing the first surface 212 of the body portion that receives lens holder/module is a first surface of the photosensitive member ; Figs. 6, 7, 11;  Para 28-34; the image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 (e.g., using a flip chip process); wherein the image sensor receives light through lens and the opening 296 as shown in Fig. 11. The internal cavity 324 of the housing 308 may be automatically aligned with the central opening 220, IR filter 304 and image sensor 284 along an axis 344 (e.g., lens axis of a lens element.)  is configured to receive light through the opening (Para 27-28; Figs. 6, 7; image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 of flexible printed circuit 204; Figs. 6, 7, 11;  Para 28-34; the image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 (e.g., using a flip chip process);   and
an encapsulation layer configured to encapsulate the photosensitive member and the at least one semiconductor component with the PCB (second frame member 280; Para 27-29; Fig.6 and 7; wherein the second frame 280 encapsulate image sensor and conductive contacts 248) ,
 wherein at least one semiconductor component is on the second surface of the PCB (Para 25; Each of the first and second surfaces 212, 216 of the body portion 208  of the flexible printed circuit 204 may include a number of conductive pads or contacts 244, 248), the one or more opening is across the first surface and the second surface of the PCB ( Para 23-24; a central opening 220 extending through the body portion 208 between the first and second surfaces 212, 216) , and is separated from an ambient environment by the photosensitive member and the removable layer (Para 32-34; Figs. 8-15; wherein the image sensor is inserted into the second frame member opening 296  of the opening 220 and  the housing 308 is mounted over the first frame member 264 to the first surface 212; therefore the opening is separated from the outside by the image sensor and the first frame member that receives housing 308), and
wherein the encapsulating layer is in direct contact with a second surface of the photosensitive member and seals the second surface   of the photosensitive member and the at least one semiconductor component from the ambient environment, and the second surface of the photosensitive member is opposite to the first surface of the photosensitive member (Para 27-29; Fig. 6,7; second frame member 280 encapsulates image sensor and conductive contacts 248 (wherein the second frame 280 encapsulate a second surface of  image sensor which is in contact of the frame 280 and located  on the second surface 216 of the body portion  208 which is also opposite to the surface connecting to lens holder and obtains light) . The image sensor 284 may be inserted into the second frame member opening 296.).  
          Regarding claim 17, Tam discloses the semiconductor module of claim 15, wherein the removable layer comprises glass (Para 33; Fig. 10;  infrared filter 304 made of glass is inserted into the first frame member opening over the central opening 220 and appropriately securing the IR filter 304 to the first surface 212 of the body portion 208),  
Regarding claim 18, Tam discloses the semiconductor module of claim 15, wherein the encapsulation layer comprises a polymer (Para 27; the second frame member 280 may be made of any appropriate polymer).
        Regarding claim 19, Tam discloses an image-sensing device (Fig. 2; Para 23; camera module), comprising: 
         one or more lens (Para 38; lens element 340; Figs. 14, 15) ;
         at least a printed circuit board (PCB) (Figs. 3A; Para 37; printed circuit 204) which comprises at least one first semiconductor component  (Para 25; Each of the first and second surfaces 212, 216 of the body portion 208  of the flexible printed circuit 204 may include a number of conductive pads or contacts 244, 248 that are appropriately electrically interconnected to a plurality of conductive pads or contacts 252 disposed on the first surface 224 of the wing members 222 by way of a number of conductive traces.) and one or more opening (Fig. 3B; Para 225; opening 220  extending through the body portion 208  of flexible printed circuit 204 )  across a first surface and a second surface of the PCB (Para 25; a central opening 220 extending through the body portion 208 between the first and second surfaces 212, 216 ) ;
         at least a photosensitive member ( Para 27; Figs. 6, 7; image sensor 284) ; and
         at least an encapsulation layer (Para 27; Fig. 6,7; second frame member 280) configured to encapsulate the photosensitive member and the at least one first semiconductor component with the PCB ( Para 27-29; Fig.6 and 7; wherein the second frame 280 encapsulate image sensor and conductive contacts 248), 
      wherein the photosensitive member is positioned on the second surface of the PCB,
a first surface of the photosensitive member is configured to receive light through the opening (Fig. 4, 10, 11; Para 27; include attaching 116 a second frame member 280 and an image sensor 284 (e.g., CMOS die, chip or wafer) to the second surface 216 of the body portion 208.  The image sensor side that facing the first surface 212 of the body portion that receives lens holder/module is a first surface of the photosensitive member ; Figs. 6, 7, 11;  Para 28-34; the image sensor 284 may be inserted into the second frame member opening 296 and appropriately electrically interconnected to the conductive contacts 248 on the second surface 216 of the body portion 208 (e.g., using a flip chip process); wherein the image sensor receives light through lens and the opening 296 as shown in Fig. 11. The internal cavity 324 of the housing 308 may be automatically aligned with the central opening 220, IR filter 304 and image sensor 284 along an axis 344 (e.g., lens axis of a lens element.) ,the at least one first semiconductor component is on the second surface of the PCB (Para 28; conductivecontacts248 on the second surface 216 of the body portion 208  of printed circuit 204), and 
wherein the encapsulating layer is in direct contact with a second surface of the photosensitive member and seals the second surface   of the photosensitive member and the at least one semiconductor component from the ambient environment, and the second surface of the photosensitive member is opposite to the first surface of the photosensitive member (Para 27-29; Fig. 6,7; second frame member 280 encapsulates image sensor and conductive contacts 248 (wherein the second frame 280 encapsulate a second surface of  image sensor which is in contact of the frame 280 and located  on the second surface 216 of the body portion  208 which is also opposite to the surface connecting to lens holder and obtains light) . The image sensor 284 may be inserted into the second frame member opening 296.). 
Regarding claim 20, Tam discloses the image-sensing device of claim 19, further comprising at least a transparent layer disposed between the lens and the photosensitive member (Figs 10, 11;  Para 33; infrared (IR) filer 304 made of glass; align IR filter 304 over the image sensor 284 and Fig 11 shows the lens module is located above IR filter 304 ) , wherein the one or more opening is separated from the outside by the photosensitive member and the transparent layer (Para 27-28,  33; wherein the image sensor is inserted into the second frame member opening 296  of the central opening 220; IR filter 304 is inserted into the first frame member opening 274 over the central opening 220; therefore central opening 220 is separated from both sides by the image sensor and infrared (IR) filter 304 )  .

4. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US Pub. No.: US 2013/0128106 A1), and in view of Gutierrez et al. (US Pub. No.: US 2015/0350500 A1).
Regarding claim 5, Tam does not disclose the method of claim 1, further comprising, prior to mounting the photosensitive member to each of the PCB units, cleaning the photosensitive member and mounting welding materials on the photosensitive member.
Gutierrez discloses prior to mounting the photosensitive member to each of the PCB units, cleaning the photosensitive member and mounting welding materials on the photosensitive member (Para 49, 52, 58, cleaning process to remove residuals and SMT process and soldering).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to clean the elements on circuit board and provide soldering materials/adhesive materials as disclosed in Gutierrez prior to mount the image capture devices to printed circuit board as disclosed in Tam in order to make sure there is no dust or chemical residual on the device and provide more stability for the system.
5. Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US Pub. No.: US 2013/0128106 A1), and in view of Bolken et al. (US Pub. No.: US 2005/0059188 A1).
Regarding claim 7, Tam does not discloses the polymer comprises polypropylene, polyethylene terephthalate, polyvinyl chloride, polyimide, or polytetrafluoroethylene.
Bolken discloses the polymer comprises 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize polyimide as disclosed in Bolken for the first frame member as disclosed in the combination of Tam and Wan in order to provide better thermal stability, good chemical resistance and increase system stability.
6. Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US Pub. No.: US 2013/0128106 A1), in view of Kim et al. (US Pub. No.: US 2012/0300142A1).
Regarding claim 13,   Tam does not disclose the method of claim 1, wherein the encapsulation layer comprises polyvinyl butyral, a silicon, ceramics, or graphite.
Kim et al.  discloses wherein adhesion layer comprises polyvinyl butyral
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize polyvinyl butyral as disclosed in Kim for the second frame member as disclosed in Tam in order to provide strong binding, optical clarity and increase system flexibility.

7. Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tam et al. (US Pub. No.: US 2013/0128106 A1), and in view of Aoki et al. (US Pub. No.: US 2007/0183773 A1).
          Regarding claim 16, Tam et al. discloses the removable layer is an adhesive ( Fig. 5; the first frame member 264 is secured to the first surface of the body portion 208 of printed circuit 204 by adhesives; therefore, when the printed circuit 204 is removed, the adhesive bonded the frame member 264 and the printed circuit 204 is also removed from substrate 200) .
	However, Tam et al. does not disclose the adhesive is a heat resistant adhesive. 
	Aoki et al. discloses a heat resistant adhesive (Para 91; a heat-resistant adhesive such as an epoxy or an acrylic adhesive is preferably used). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize heat resistant adhesive as disclosed in Aoki to bond the first frame member to the printed circuit 204 as disclosed in Tam in order to provide strong bonding and increase system stability under high heat. 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is (469)295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XI WANG/Primary Examiner, Art Unit 2696